Citation Nr: 0814690	
Decision Date: 05/02/08    Archive Date: 05/12/08	

DOCKET NO.  95-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for dermatitis with 
eczema, initially evaluated as 10 percent disabling prior to 
August 30, 2002, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to 
August 1970, and from October 1970 to September 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1993 and July 1994 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, as well as from an October 2001 decision by the 
Appeals Management Center (AMC) in Washington, D.C.  

This case was previously before the Board in April 2005 and 
May 2006, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's service-connected 
dermatitis with eczema was characterized by no more than 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area, with no evidence of extensive 
lesions and/or marked disfigurement.  

2.  The veteran's service-connected dermatitis with eczema is 
currently productive of no more than constant exudation or 
itching, extensive lesions, or marked disfigurement, with 
involvement of approximately one percent of the veteran's 
body, and no evidence of any need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs over the past 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected dermatitis with eczema prior to 
August 30, 2002 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 and Part 4, Code 7806 (effective 
prior to August 30, 2002).  

2.  The criteria for a current evaluation in excess of 
30 percent for service-connected dermatitis with eczema have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 and Part 4, Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, as 
well as service medical records, and VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
service-connected dermatitis with eczema.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of December 1993, 
the RO granted service connection and a noncompensable 
evaluation for dermatitis with eczema.  The veteran voiced 
his disagreement with that decision, with the result that, in 
a subsequent rating decision of July 1994, the RO awarded a 
10 percent evaluation for the veteran's service-connected 
dermatitis with eczema, effective from October 1, 1993, the 
date of receipt of his original claim for service connection.  
Once again, the veteran voiced his disagreement with that 
decision, with the result that, in a rating decision of 
October 2007, a 30 percent evaluation was awarded for the 
veteran's service-connected dermatitis with eczema, effective 
from August 30, 2002, the date of "revised" regulations 
governing the evaluation of service-connected skin disorders.  
The veteran continued his disagreement with the assignment of 
the aforementioned 30 percent evaluation, and the current 
appeal ensued.  

As noted above, during the course of this appeal, 
specifically, on August 30, 2002, there became effective new 
regulations for the evaluation of service-connected skin 
disorders.  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board must determine which version of the law or regulation 
is more favorable to the veteran.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in regulation, the Board can apply only 
the original version of the regulation.  VAOPGCPREC 3-2000 
(April 10, 2000).  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for service-connected dermatitis with eczema where 
there was evidence of exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  A 30 percent 
evaluation, under those same laws and regulations, required 
demonstrated evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).  

Under the revised schedular criteria for evaluation of 
service-connected skin disorders which became effective 
August 30, 2002, a 30 percent evaluation is warranted where 
there is evidence of involvement of 20 to 40 percent of the 
entire body, or 20 to 40 percent of the exposed areas 
affected, and/or a need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
previous 12 month period.  A 60 percent evaluation, under 
those same regulations, requires demonstrated evidence of 
involvement of more than 40 percent of the entire body, or 
more than 40 percent of exposed areas affected, and/or a need 
for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 month period.  38 C.F.R. § 4.118 and Part 4, 
Diagnostic Code 7806 (2007).  

In the present case, at the time of a VA general medical 
examination in April 1994, the veteran gave a history of 
dermatitis with eczema, for which he had received treatment 
in the form of various creams and shampoos.  Physical 
examination revealed evidence of seborrhea of the face, scalp 
and retroauricular areas, as well as reddened xerodermatitis, 
and multiple nevi and lipomas.  

On subsequent VA dermatologic examination in August 1996, it 
was noted that the veteran had initially been seen in 
September of 1995, at which time he received a diagnosis of 
rosacea with seborrheic dermatitis.  Reportedly, the 
veteran's rosacea had shown a good response to medication, 
though he continued to suffer from dermatitis of the scalp 
and face, as well as some erythema of the upper cheeks.  
Physical examination showed evidence of fine scaling over the 
veteran's anterior scalp, occiput, and cheeks.  Also noted 
were a number of erythematous, dry, scaly plaques on the 
posterior of the veteran's left neck and lower legs.  The 
pertinent diagnoses were controlled rosacea; persistent 
seborrheic dermatitis; tinea corporis; and folliculitis.  
Treatment was with various medications, including a number of 
topical creams.  

At the time of a subsequent VA dermatologic examination in 
April 2003, the veteran gave a history of dermatitis with 
eczema present for the most part on his back and face.  
According to the veteran, his skin problem had progressed to 
include his scalp and the backs of his thighs.  When 
questioned, the veteran indicated that his rash was constant 
and always somewhere on his body.  However, it was never "all 
over his body."  

Current treatment consisted of Mupriocin 2 percent cream 
applied in small amounts externally twice a day, as well as 
zinc pyrithione 1 percent shampoo, and Triamcinolone 
Acetonide .1 percent cream applied in a small amount 
externally twice a day.  According to the veteran, the 
aforementioned medications gave him some relief, though none 
had succeeded in permanently resolving his dermatitis with 
eczema.  

On physical examination, there was evidence of several small 
raised erythematous bumps on the veteran's left upper chest, 
one of which had progressed to a sore.  Also noted were a 
number of small related areas on the inside of the veteran's 
distal right leg, as well as a small, slightly erythematous 
rash on his left cheek.  

At the time of a VA dermatologic examination in 
February 2004, it was noted that the veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
veteran indicated that he was using the following medications 
for control of his service-connected skin disability:  
Clotrimazole 1 percent cream, applied in a small amount 
externally twice a day; Fluocinonide, applied in a 
.05 percent topical solution twice a day; Mupirocin 2 percent 
cream applied in a small amount externally twice a day as 
needed; and Triamcinolone Acetonide .1 percent cream, applied 
in a small amount externally twice a day.  Current complaints 
consisted of intermittent problems involving small, very 
itchy red bumps on the veteran's back, chest, face, cheeks, 
nasolabial folds, eyebrows, and scalp, as well as on some 
areas of his back and thighs.  The veteran additionally 
described an itchy, flaky rash on his scalp and around his 
mustache, and in the area of his eyebrows.  

When questioned, the veteran indicated that the previously-
mentioned medications were not used on a daily basis, but 
rather, as needed.  Also noted was that all steroids 
prescribed for the veteran's service-connected skin disorder 
were topical, and not systemic.  

On physical examination, there were a number of small, single 
pinpoint red papules scattered over the veteran's back and 
chest, with some evidence of excoriation.  Also noted was an 
erythematous, scaly patch on both of the veteran's cheeks, 
somewhat worse on the left than the right, with some flaking 
in the area of his mustache, eyebrows, and scalp.  At the 
time of examination, there were no lesions present on the 
veteran's legs or hands.  According to the examiner, the 
percent of the veteran's body involved was "less than 
10 percent."  The pertinent diagnosis noted was of eczematous 
dermatitis, with pruritus of the face, scalp, back and chest.  

VA outpatient treatment records covering the period from 
April 2006 to May 2007 show treatment during that time for 
the veteran's service-connected skin disability, consisting 
of a number of topical medications.  

At the time of a recent VA dermatologic examination in 
May 2007, it was once again noted that the veteran's claims 
folder was available, and had been reviewed.  When 
questioned, the veteran indicated that his service-connected 
skin disorder "waxed and waned," depending upon ambient 
weather conditions, his use of topical medications, and 
various other "intermittent aggravations" from soap, 
clothing, and environmental conditions.  When further 
questioned, the veteran stated that his service-connected 
skin condition was characterized by evanescent patches, as 
well as papules of reddened, pruritic skin, in conjunction 
with areas of dry, flaky skin, in particular, during the 
winter months.  Additionally noted were problems with the 
veteran's scalp, his cheeks under the eyes, and his upper 
trunk both anteriorly and posteriorly, as well as his legs.  

As regards medication, the veteran stated that he applied a 
topical steroid, Triamcinolone .1 percent cream on a once or 
twice daily basis to the areas involved, as needed.  The 
veteran further indicated that he used Mupirocin 2 percent 
cream to control various itchy, flaky lesions of his scalp.  
According to the veteran, all of the medications prescribed 
for his service-connected skin condition were topical, and he 
used no systemic steroids.  

On physical examination, there was evidence of a one to two 
millimeter patch of tiny erythematous papules behind both of 
the veteran's ears, with some accompanying excoriation.  
Under both of the veteran's eyes was a one inch by four 
millimeter patch of eczematous skin, which was "slightly 
flaky."  The upper third of the veteran's anterior trunk as 
well as the upper half of his posterior trunk showed evidence 
of scattered, .5 millimeter eczematous papules with some 
excoriation.  According to the examiner, on the lateral 
aspect of the veteran's left knee was a one centimeter round 
flat nummular eczematous macule, with a normal texture, and 
no scale.  Moreover, on the dorsal aspect of the veteran's 
right ankle was a .5 centimeter similar nummular lesion.  

According to the examiner, involvement of the veteran's 
exposed skin was 1 percent or less, inasmuch as the veteran's 
problem consisted of discreet eczematous areas.  While total 
body involvement was somewhat difficult to describe, less 
than 1 percent of the veteran's total body was involved.  The 
pertinent diagnosis noted was chronic eczematous dermatitis.  

Based on the aforementioned, it is clear that the 10 percent 
evaluation in effect for the veteran's service-connected skin 
disorder prior to August 30, 2002 was appropriate, and that 
an increased rating is not warranted.  As noted above, prior 
to that date, there was no evidence of the constant exudation 
or itching, extensive lesions, or marked disfigurement 
requisite to the assignment of a 30 percent evaluation under 
those regulations in effect prior to August 30, 2002.  Not 
until the time of the aforementioned VA dermatologic 
examination in May 2007 did the veteran exhibit 
symptomatology sufficient to warrant the assignment of a 
30 percent evaluation under either the "old" (criteria) or 
"new" criteria for the evaluation of service-connected skin 
disabilities which became effective August 30, 2002.  More to 
the point, at no time has the veteran's skin disability been 
shown to involve more than 10 percent of his total body area.  
In point of fact, as of the time of the aforementioned VA 
dermatologic examination in May 2007, involvement of the 
veteran's exposed and/or total body area was less than 1 
percent.  While it is true that the veteran currently 
utilizes corticosteroid medication for control of his 
service-connected skin disability, there is no indication 
that the veteran has required constant or near-constant 
systemic therapy with corticosteroids or other 
immunosuppressant drugs over the course of the past 12 month 
period.  Under these circumstances, the 30 percent evaluation 
currently in effect for the veteran's service-connected 
dermatitis with eczema is appropriate, and an increased 
rating is not warranted.  As indicated, the Board has 
considered the staged ratings in effect, and it finds that 
the ratings assigned since the establishment of service 
connection are appropriate.  The appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
pertaining to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in April 2003, August 2005, 
November 2005, and May 2006.  In those letters, VA informed 
the veteran that, in order to substantiate a claim for an 
increased rating, the evidence needed to show that his 
service-connected disability had increased in severity, which 
was usually shown by medical records and/or medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO additionally informed the veteran that he 
could obtain private records himself, and submit them to VA.  
Finally, he was told to submit any evidence in his possession 
which pertained to his claim.  

With regard to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), a letter in this regard was sent to the veteran in 
May 2006.  This letter informed the veteran of how VA 
determines a disability rating and an effective date.  While 
this letter was sent after the initial adjudication of the 
veteran's claim, the veteran has not been prejudiced, as his 
claims were readjudicated in an October 2007 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

It is noted that in Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  This increased rating claim is such an 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
line with the above reasoning, Vazquez-Flores does not apply 
to initial rating claims as the notice obligation was 
satisfied in the VCAA notice letters listed above.  Further, 
and in any event, in February 2006 the veteran explained why 
he felt increased ratings were warranted.  Thus, he has 
indicated that he is aware that VA adjudicates claims based 
upon a rating schedule, and he has shown actual knowledge.  
The veteran has not been prejudiced.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained not only the veteran's 
service medical records, but also VA treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation in excess of 10 percent for service-connected 
dermatitis with eczema prior to August 30, 2002 is denied.  

A current evaluation in excess of 30 percent for service-
connected dermatitis with eczema is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


